                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION


WHITESELL CORPORATION,                     *
                                           *


              Plaintiff,                   *
                                           *


      V.                                   *           CV 103-050
                                           *


ELECTROLUX HOME PRODUCTS, INC.,            *
HUSQVARNA, A.B., and HUSQVARNA             *
OUTDOOR PRODUCTS, INC.,                    *
                                           *


              Defendants.




                                        ORDER




      On November 20, 2019, the Court resolved the parties' cross-

motions for summary judgment with respect to their separate claims

concerning Annual Rebates. (Doc. No. 1275.)                The cross-motions for

summary judgment called upon the Court to resolve the entitlement

to   Annual   Rebates   as    a   matter   of   law.    The   Court   resolved   the


matter in Defendants' favor, concluding that they are entitled to

a 2% Annual Rebate           of   the   total receipts        for all parts      they

purchased from Plaintiff from 2003 to 2014.                   (Id. at 11.)    Then,

because the parties did not dispute that damages could be readily

calculated from Plaintiff's discovery responses or that Defendants

are entitled to pre-judgment interest at a rate of 7% per annum as

provided in O.C.G.A. § 7-4-15 and § 7-4-2(a)(1)(A), the Court

directed Defendants to submit proposed Judgments for the Court's
consideration, computing pre-judgment interest as of December 31,

2019.        (Id. at 11-13.)         Plaintiff was accorded seven (7) days

thereafter "to object to any erroneous calculations."                      (Id. at

13.)

       On December 4 and 9^^, Defendants Husqvarna and Electrolux

respectively submitted their Proposed Judgments.               (Doc. Nos. 1281

& 1287.)      On December 10, 2019, Plaintiff objected to the Proposed

Judgments but not on the basis of erroneous calculations.                    (Doc.

No. 1293.)      Instead, Plaintiff argued for the first time that pre-

judgment interest should not be awarded because the Annual Rebates

were taken by Defendants rather than paid by Plaintiff.                Plaintiff

also argued that entry of judgment on Defendants' Annual Rebate

claims should be stayed pending resolution of the entirety of the

case because Plaintiff may be entitled to a set-off should it

prevail on its remaining claims.           The next day. Plaintiff filed an

amended      objection    to   the    Proposed   Judgments,   adding   a    single

paragraph summarily stating             that there   exist material factual

disputes regarding how the rebates are to be calculated and upon

what purchases Defendants are entitled to rebates. (Doc. No. 1295,

H 13.)

        On   December    11,   2019,   Plaintiff   also   filed   a   motion   for

reconsideration of the Order regarding Annual Rebates.                 (Doc. No.

1296.)       Through its motion for reconsideration. Plaintiff claims

that because Defendants materially breached the contracts between
them, they cannot seek enforcement of the Annual Rebate provision.

More   particularly,     Plaintiff        claims   that   Defendants   forfeited

their right to recover from Plaintiff under any of their agreements

because of Defendants' failure to transition certain parts (that

is,    assuming    a   jury    decides      the    failure   to   transition   is

Defendants' fault).           Plaintiff     also   reiterates     its objections

lodged in its responses to the Proposed Judgments regarding set-

off    and   the   impropriety       of   awarding    pre-judgment     interest.^

Because Plaintiff included uninvited reconsideration grounds in

its responses to the Proposed Judgments, which are restated in its

motion for reconsideration, the Court will only address the motion

for reconsideration hereafter.


       Plaintiff filed the motion for reconsideration within twenty-

eight days of the Court's Order; the Court will therefore analyze

the motion under Federal Rule of Civil Procedure 59(e).                See Brown

V. Spells, 2011 WL 4543905, at *1 (M.D. Ga. Sept. 30, 2011); accord

Mahone   v.   Ray,     326    F.3d   1176,    1177    n.l    (11th   Cir.   2003).

Reconsideration under Rule 59(e) is justified only when there is:

"(1) an intervening change in controlling law; (2) the availability

of new evidence; or (3) the need to correct clear error or prevent




^ In the motion for reconsideration. Plaintiff also includes its
summary statement that there are material factual disputes
regarding how the rebates are to be calculated and upon what
purchases the Defendants are entitled to rebates.
manifest injustice."        Schiefer v. United States, 2007 WL 2071264,

at *2 (S.D. Ga. July 19, 2007).         Plaintiff is proceeding under the

theory that the         Court must correct a clear error or prevent

manifest injustice.

       "Reconsideration of a previous order is an extraordinary

remedy, to be employed sparingly."            Arinbuster v. Rosenbloom, 2016

WL 1441467, at *1 (S.D. Ga. Apr. 11, 2016) (citation and internal

quotation marks); Spellman v. Haley, 2004 WL 866837, at *2 (M.D.

Ala.   Feb.   22,   2002)   ("[L]itigants      should     not   use   motions   to

reconsider    as    a   knee-jerk   reaction    to   an    adverse     ruling.").

Because it "is not an appeal, . . . it is improper on a motion for

reconsideration to ask        the   Court to rethink       what the     Court has

already thought through — rightly or wrongly."              Armbuster, 2016 WL

1441467, at *1 (citation and internal quotation marks omitted).

Moreover, "additional facts and arguments that should have been

raised in the first instance are not appropriate grounds for a

motion for reconsideration."         Gougler v. Sirius Prods., Inc., 370

F. Supp. 2d 1185, 1189 (S.D. Ala. 2005) (citation omitted); see

also Am. Home Assurance Co. v. Glenn Estess & Assocs., Inc., 763

F.2d 1237, 1239 (11th Cir. 1985) (cautioning against use of motion

to reconsider to afford a litigant "two bites at the apple");

Arthur V. King, 500 F.3d 1335, 1343 (11th Cir. 2007) (Rule 59(e)

"cannot be    used      to relitigate   old    matters,    raise      argument or

present evidence that could have been raised prior to the entry of
judgment." (quoted source omitted)).                 Further, ''the moving party-

must set forth facts or law of a strongly convincing nature to

induce the court to reverse its prior decision."                Burger King Corp.

V. Ashland Equities, Inc., 181 F. Supp. 2d 1366, 1369 (S.D. Fla.

2002).    And, ultimately, "the decision to grant a motion for

reconsideration      'is    committed    to    the    sound    discretion      of    the


district judge.'"         Townsend v. Gray, 505 F. App'x 916, 917 (11th

Cir. 2013) (quoting Region 8 Forest Serv. Timber Purchasers Council

V. Alcock, 993 F.2d 800, 806 (11th Cir. 1993)).

      At the outset, the Court will not reconsider imposition of

pre-judgment       interest   or    whether     there    exist    factual      issues

regarding    the calculation of          the Annual Rebate         award.       These

matters     were    not    raised   or   disputed       in    Plaintiff's      briefs

respecting the Annual Rebate issue.             In fact, the Court notes that

Plaintiff sought pre-judgment interest in its favor had the Court

determined    that    Defendants     must     reimburse      Annual   Rebates       they

actually took during their business relationship.                     Moreover, in

their summary judgment briefs. Defendants calculated the amount of

Annual Rebates due for every year from 2003 to 2014, the amount of

Annual Rebate actually taken, if               any, and the amount of pre-

judgment interest earned on the difference as of August 1, 2018.

These calculations are based upon exhibits produced by Plaintiff

in   discovery     showing    the   annual     monetary       receipts   for    parts

purchased by each of Defendants' plants and the amount of Annual
Rebates taken by Defendants at each plant.               In response, Plaintiff

did not dispute the calculations or the information upon which

they were based.      In fact, Plaintiff used the same information to

calculate what it believed Defendants owed to it for Annual Rebates


actually    taken,    plus      pre-judgment       interest.           Plaintiff    has

therefore    waived    its      ability    to     now   dispute    the    underlying

information   and     Defendants'     calculations        based    thereon.        And,

Plaintiff's    argument         concerning      entitlement       to     pre-judgment

interest simply comes too late in the game.

     The Court now turns to Plaintiff's argument that Defendants

are not entitled to judgment on the Annual Rebates claim until the

fact finder determines which party is at fault for the failure to

transition parts.          Again, this is a new argument.                Indeed, the

attribution of fault was not a prerequisite to Plaintiff's claimed

recovery of Annual Rebates in its own motion for summary judgment.

Be that as it may, the Court also finds that the authority cited

by Plaintiff is inapposite.           For instance. Plaintiff cites Moore

V. Grady Memorial Hosp. Corp., 778 F. App'x 699 (11^^ Cir. 2019),

for the proposition that a party cannot recover on a contract if

it first materially breaches that contract.                    Indeed, the Moore

court explained:

     The    effect    of    a   material     or    substantial     breach     of
     contract is, generally, to preclude the party guilty of
     the first such breach from recovering on the contract
     and to render him or her liable to the injured party for
     the resulting loss or injury.                Under Georgia law, where
     a party refuses to abide by a contract provision, that
     party is properly considered to have repudiated the
     contract and as such is properly considered to have
     breached the contract, which estops that party from
     seeking to enforce the provisions of the agreement.

Id. at 706 (citations omitted).    Plaintiff cites this general maxim

to explain that if Defendants are found to have materially breached

the agreements between them by failing to transition certain parts,

then Defendants cannot seek to enforce the Annual Rebate provision

in the agreements.   Plaintiff, however, fails to cite the next

proposition of law in Moore;      "However, [w]hen [the other] party

knows a contract has been breached and continues to perform or

accept performance under the contract, that party can be said to

have made an election" and "has ended its right to refuse to

perform." Id. (quoted source omitted).

     In the case at bar. Plaintiff and for that matter Defendants

continued to perform under the agreements for several years in

spite of the knowledge that Defendants were not fully transitioning

required or substitute parts.        It is simple.     Neither party

repudiated the contract; the parties are therefore left with their

claims of breach of contract and resulting damages.2 As the Georgia

Court of Appeals explains:   "Generally, one injured by [a] breach




2 Plaintiff states in its Reply Brief that Defendants contend
Plaintiff has waived the ability to seek damages against Defendants
for the failure to transition because it continued to perform under
the agreements.   (See Doc. No. 1334, H 18.)      This is not at all
Defendants' contention nor this Court's ruling.
of   contract   has   the   election   to   rescind   or   continue    under    the


contract and recover damages for the breach."                Forsyth Cnty. v.

Waterscape Servs., LLC, 694 S.E.2d 102, 111 (Ga. Ct. App. 2010);

see also Glower v. Orthalliance, Inc., 337 F. Supp. 2d 1322, 1331.

(N.D. Ga. 2004) ("If the breach is material, the non-breaching

party must choose one of two inconsistent rights;             they may either

allege a total breach, terminate the contract and bring suit, or

honor the contract, declare the default only a partial breach, and

recover those damages caused by that partial breach.").                        And,

particularly relevant here. Defendants' counterclaim for recovery

of a 2% Annual Rebate on the actual total sales between the parties

from 2003 to 2014 is unrelated to Plaintiff's claim for damages

based upon sales that did not occur, i.e.. Defendants' failure to

transition substitute parts.           Accordingly, Plaintiff's assertion

that the Court must await the factual determination of fault on

the non-transition issue before awarding damages on the Annual

Rebate provision is not legally supported.^

       Upon the foregoing. Plaintiff's motion for reconsideration of

this   Court's Order of       November      20,   2019 regarding      the   Annual

Rebates provision (doc. 1296) is DENIED.



2 Essentially, the Court has already held to the contrary in its
Order of November 20, 2019, wherein it found that the Annual Rebate
Provision (i.e., Paragraph 7 of the Settlement Memorandum) is not
conditioned on the full transition of parts before the Annual
Rebate must be paid. (Doc. No. 1275, at 10.) Thus, an attribution
of fault on the non-transition issue is irrelevant.
     The Court hereby reaffirms the entry of summary judgment in

favor of Defendants on Count I of their respective Counterclaims

concerning    their   entitlement   to   Annual   Rebates   and   against

Plaintiff on Count V of its Second Amended Complaint concerning

the same.    That is, Defendants are entitled to a 2% Annual Rebate

of the total receipts for all parts purchased from Plaintiff from

2003 to 2014 plus pre-judgment interest.        The Court further finds

that the information provided in the submissions presenting the

Proposed Judgments (doc. nos. 1281 & 1287), specifically in the

columns "Rebate Due," "Rebate Taken," and "Under/(Over) Payment,"

will be used to compute prejudgment interest and the total amount

of the judgments.     Upon further consideration, however, the Court

will not enter judgment on these claims at this time.

     ORDER ENTERED at Augusta, Georgia, this                 of January,

2020.




                                         J.        HAL^, CHI^F'JUDGE
                                         UNITEy STATES DISTRICT COURT
                                              lERN DISTRICT OF GEORGIA
